Name: Commission Regulation (EEC) No 2066/90 of 19 July 1990 on the consequences of the non-fixing of a rate of refund on certain agricultural products exported to the German Democratic Republic in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  political geography;  trade
 Date Published: nan

 20. 7. 90 Official Journal of the European Communities No L 188/23 COMMISSION REGULATION (EEC) No 2066/90 of 19 July 1990 on the consequences of the non-fixing of a rate of refund on certain agricultural products exported to the German Democratic Republic in the form of goods not covered by Annex II to the Treaty HAS ADOPTED THIS REGULATION : Article 1 The non-fixing of a rate of refund for certain agricultural products exported to the German Democratic Republic in the form of goods not covered by Annex II to the Treaty shall not be taken into account for the application of Article 16 of Commission Regulation (EEC) No 3665/87 (4) or the application of Articles 4 (7) and 5 (3) of Council Regulation (EEC) No 565/80 ( 5). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/90 (2), and in particular Article 17 (4) thereof, and the corresponding provisions of certain other Regulations establishing a common organization of the markets in agricultural products, Whereas, in accordance with Commission Regulation (EEC) No 1630/90 of 18 June 1990 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (3), it was decided not to fix any refund on products exported to the German Democratic Republic ; whereas this differen ­ tiation regarding the refund should not be taken into account for the application of certain agricultural Regula ­ tions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, Article 2 This Regulation shall enter into force on the day of its ­ publication in the Official Journal of the European Communities. It shall apply to exports in respect of which the export declaration was accepted on or after 19 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1990 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 153, 19 . 6 . 1990, p . 5 . (4) OJ No L 351 , 14 . 12. 1987, p. 1 . (Ã  OJ No L 62, 7 . 3 . 1980, p. 5 .